Citation Nr: 0525599	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased initial rating for 
instability of the right knee, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection, with a 10 percent initial rating, for 
degenerative joint disease of the right knee.  He 
subsequently initiated and perfected an appeal of this rating 
determination.  In the course of this appeal, the veteran 
relocated to Georgia, at which time his file was transferred 
to the RO in Atlanta, Georgia.  

Upon his subsequent relocation back to Texas, his file was 
returned to the Waco RO.  

In an October 2004 rating decision, the veteran was awarded a 
separate 20 percent rating for instability of the right knee.  
See VAOPGCPREC 23-97 (July 1, 1997).  That issue has now been 
incorporated into the veteran's pending appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased initial ratings for his service-
connected disabilities of the right knee.  According to the 
private medical evidence of record, he underwent unicondylar 
knee replacement surgery in May 2004.  Subsequent to that 
surgery, the veteran has not been afforded a VA medical 
examination in order determine the current level of right 
knee impairment, the critical issue in this case.  

Simply stated, the Board needs to know the nature and extent 
of the current disorder.  Recent surgery changes the nature 
of the disability at issue.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
the present case, because the veteran has not had a post-
operative VA examination of this right knee, remand of this 
appeal is required.  

In so doing, the Board notes this appeal was previously 
remanded in December 2003, and a new VA examination was 
conducted in March 2004.  However, because of the veteran's 
May 2004 right knee surgery, a new VA medical examination is 
required, as discussed above.  The Board regrets the 
additional delay in the resolution of the veteran's claim.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service connected degenerative joint 
disease and instability of the right 
knee.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished, to 
include full range of motion studies and 
x-rays.  All disability should be 
evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.  
After physically evaluating the veteran, 
the medical examiner should address the 
following questions, to the best of 
his/her medical knowledge: 

a) What are the veteran's extension 
and flexion of the right knee? 

b) Does the veteran have pain, pain 
on use, weakness, incoordination, 
or excess fatigability of the right 
knee joint?  If so, do any of these 
factors result in additional 
limitation of motion of the knee? 

c) Does the veteran have any 
recurrent instability or lateral 
subluxation of the right knee as 
the result of his degenerative 
joint disease?  Is this instability 
or subluxation slight, moderate, or 
severe? 

Any additional impairment of the 
veteran's right knee resulting from his 
service connected disability should also 
be discussed.  The medical basis for all 
opinions expressed should be indicated.

2.  After the above development has been 
completed, as well as any other action 
deemed necessary by the RO after review 
of the record, the RO again consider the 
veteran's claims for increased initial 
ratings for his service-connected right 
knee disabilities in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


